Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/24/2021 has been fully considered. Claims 1 and 8 were amended. Claims 16, 19, were cancelled. Claims 1-16, 17-18 and 20 have been examined on the merits.
Terminal Disclaimer
The Terminal Disclaimer of 9/24/2021 has been entered. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites, “ the” in reference to a “double-layer waistband”, a waistband has not been recited and it appears applicant is claiming the functionally recited “double layer trim piece” positively recited in the preamble.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, 8-10, 12-14  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DuPont (US 2011/0258754). The device of DuPont discloses,

With respect to claim 1,  An article of unitary construction capable for use for forming a double-layer trim piece, the article comprising: when in an un-assembled configuration: a first zone (see annotated figure below)  having a first set of apertures (32), each of the first set of apertures having a first size range (Figure 1); a second zone (see annotated figure below) having a second set of apertures (28) each of the second set of apertures having a second size range (figure 1); and a third zone devoid of apertures (see annotated figure below)  and interposed between the first zone and the second zone, wherein the first zone, the second zone, and the third zone lie in a continuous plane.

With respect to claim 2, wherein the first size range is different from the second size range (Figure 1). 



With respect to claim 5, wherein the first zone includes a first perimeter band (outer edge, see annotated figure ) extending along a distal edge of the first zone, the first perimeter band adapted for affixing the double-layer trim piece to another article. The prior art teaches an band of material around the aperture zones capable for joining to another article in the manner recited by applicant and therefore meets the claim limitations are recited by applicant, see MPEP 2114. 

With respect to claim 6, wherein the second zone includes a second perimeter band (see annotated figure) extending along a distal edge of the second zone, the second perimeter band adapted for affixing the double-layer waistband to another article. The band is capable for use to be affixed to another article and therefore meets the intended use language as recited by applicant see MPEP 2114. 


With respect to claim 8, A double-layer trim piece (double layer being the outer material and the inner layer of material forming the glove) comprising:



a second zone (see annotated figure)  having a second set of apertures of a second size range (28) , the second zone having a third surface (inner surface) and an opposite fourth surface (outer surface) and

a third zone devoid of apertures (see annotated figure) and interposed between the first zone and the second zone, the third zone longitudinally bisected by a fold line (the device is capable of being folded to form a fold line as claimed), wherein when the device is formed into an as-constructed arrangement, the device is capable of having the third zone is longitudinally folded along the fold line such that the first surface of the first zone overlays the third surface of the second zone, wherein the first zone, the second zone, and the third zone are of unitary construction (Figure 1). 


With respect to claim 9, wherein the second surface of the first zone comprises an outer-facing surface of the double-layer trim piece (Figure 1) , and the fourth surface of the second zone comprises an inner-facing surface of the double-layer trim piece when the double-layer trim piece is in the as-constructed arrangement. The device would operate in the manner recited when folded on a fold line as functionally recited by applicant. 

With respect to claim 10, wherein the first size range (32)  is different from the second size range(28) , and wherein at least a portion of apertures of the first size range are larger than at least a portion of the apertures of the second size range (Figure 1). 


With respect to claim 12,  wherein the third zone includes a first portion (above the fold line)  and a second portion (below the fold line) such that when the third zone is longitudinally folded along the fold line, the first portion overlays the second portion.

With respect to claim 13, wherein the first portion of the third zone is affixed to the second portion of the third zone when the double-layer trim piece is in the as-constructed arrangement. The device is capable of being affixed in an in constructed arrangement, and therefore meets the intended use as recited by applicant. See MPEP 2114. 

With respect to claim 14, wherein the first portion of the third zone is stitched to the second portion of the third zone when the double-layer trim piece is in the as-constructed arrangement. The device is capable of being affixed in an in constructed arrangement, and therefore meets the intended use as recited by applicant. See MPEP 2114. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont. The device of DuPont substantially discloses the claimed invention, but is silent to the zones having a different colors. 

With respect to claim 3, wherein the first zone is a different color than the second zone. Utilizing a different color would be an obvious design choice, since Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).  In the instant case the use of color in different zones does not present an unexpected result and would be obvious to a person having ordinary skill in the art at the time the invention as effectively filed. 

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont. The device of Dupont substantially discloses the claimed invention but is lacking the firze size range smaller than the second size range.  
With respect to claim 11, wherein the first size range is different from the second size range, and wherein at least a portion of apertures of the first size range are smaller than at least a portion of the apertures of the second size range. The court decision of In Re Garzda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), established the legal precedent that a reversal of parts has no patentable significance and is held to be an obvious expedient. Therefore, modifying the DuPont reference by reversing the location of the size of apertures, to be the reverse position, would be an obvious expedient.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont., in view of Dubinina (SU 1983-849571)
The device of DuPont substantially discloses the claimed invention but is lacking the material discloses. 
The device of Dubinina teaches a glove having an apertures made from the knit material (abstract)  wherein the first, second, and third zones comprise a knit material, and are formed by a knitting process (in combination). 
It would have been obvious to a person having ordinary skill in the art to utilize a knit material as taught by Dubinina in order to provide adequate elasticity and comfort to the user. 

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont in view of Cabauy et al. The device of DuPont substantially discloses the claimed invention but is lacking multiple size aperture in a zone.
The device of Cabauy etal teaches wherein the first size range comprises two or more sizes forming a size gradient (para 0043). 
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize multiple size aperture forming a gradient as taught by Cabauy etal in order to provide comfort and ease of integration (para 0043).



Allowable Subject Matter
Claim 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



[AltContent: textbox (Fold line)][AltContent: connector][AltContent: arrow][AltContent: textbox (Perimeter bands)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Channel )][AltContent: arrow][AltContent: textbox (First zone)][AltContent: textbox (Third zone)][AltContent: textbox (Second zone)]
    PNG
    media_image1.png
    1843
    1429
    media_image1.png
    Greyscale
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732